   Case: 1:17-cv-06229 Document #: 130 Filed: 04/30/19 Page 1 of 6 PageID #:1190



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RAY ALAN BOVINETT,                       )
                                         )
                 Plaintiff,              )
                                         )
      v.                                 )
                                         )
HOMEADVISOR, INC.,                       )
ANGI HOMESERVICES, INC.,                 )
and HAWTHORNE DIRECT, LLC,               )
                                         )               Case No.: 1:17-cv-06229
                 Defendants.             )
                                         )               Hon. Harry D. Leinenweber
HOMEADVISOR, INC.,                       )
                                         )               Magistrate Judge Daniel G. Martin
                 Third-Party Plaintiff,  )
                                         )
      v.                                 )
                                         )
JULIE TALLARIDA,                         )
and PLANET EARTH AGENCY, LLC,            )
                                         )
                 Third-Party Defendants. )


                     DEFENDANTS’ RESPONSE IN OPPOSITION TO
                        MOTION TO WITHDRAW AS COUNSEL

       Defendant/third-party plaintiff HomeAdvisor, Inc. and defendant ANGI Homeservices,

Inc. (together, “Defendants”) submit their response in opposition to the Motion to Withdraw

filed by Plaintiff’s counsel, Mark H. Barinholtz and Melinda H. Schramm (together, “Plaintiff’s

Counsel”).

       The withdrawal of Plaintiff’s Counsel at this late stage of the case would cause a

significant and harmful disruption for the parties and the Court. See Installation Software

Techs., Inc. v. Wise Sols., Inc., No. 03 C 4502, 2004 WL 524829, at *8 (N.D. Ill. Mar. 5, 2004)

(“When ruling on a motion to withdraw, a court may consider the disruptive impact that the

withdrawal will have on the prosecution of the case.”). This harm outweighs any potential




                                               -1-
   Case: 1:17-cv-06229 Document #: 130 Filed: 04/30/19 Page 2 of 6 PageID #:1190




issues, however significant, Plaintiff’s Counsel have with continuing as counsel of record. See

Dkt. No. 128.

       First, the withdrawal of Plaintiff’s Counsel at this critical stage would potentially derail

or delay an orderly conclusion to the lawsuit. See, e.g., Installation Software Techs., 2004 WL

524829, at *8. Plaintiff’s Counsel have represented Plaintiff since the filing of this case nearly

two years ago, in August 2017. See Dkt. No. 1. They were Plaintiff’s counsel when the Court

dismissed eight of Plaintiff’s fourteen original claims, along with two defendants (Dkt. No. 43);

when the Court dismissed eleven of Plaintiff’s fourteen amended claims, along with one

defendant, with prejudice (Dkt. No. 95); and throughout discovery, which closed last month

following the completion of significant written discovery and four fact depositions. Plaintiff’s

Counsel also represented Plaintiff through several discovery and pleadings disputes centered

upon the propriety of Plaintiff’s interrogatory responses and filings made in Court which

Defendants have brought to the Court’s attention and which are still pending. Having expended

significant resources and energy to reach this point, Defendants are now preparing their motion

for summary judgment on Plaintiff’s three remaining claims. Defendants are hopeful that, after

nearly two years of defending legally and factually baseless claims, a final dismissal with

prejudice under Rule 56 is on the horizon. The withdrawal of Plaintiff’s Counsel at this stage

threatens to delay this already-prolonged case even longer, and to potentially erase progress the

litigants have made over this period.

       Second, the withdrawal of Plaintiff’s Counsel at this critical stage would also harm

Plaintiff. On April 24, 2019, when Defendants’ counsel last contacted Plaintiff’s Counsel

concerning the Motion to Withdraw, Plaintiff’s Counsel represented that Plaintiff had not, to




                                                -2-
    Case: 1:17-cv-06229 Document #: 130 Filed: 04/30/19 Page 3 of 6 PageID #:1190




their knowledge, obtained new counsel.1 If this remains true, Plaintiff will be required to

represent himself pro se in the midst of summary judgment briefing—possibly the most

inopportune time for an individual to go without counsel. See Barbee v. L. Fish Furniture Co.,

No. 1:05-CV-00550-JDT-TAB, 2006 WL 3201938, at *2 (S.D. Ind. May 4, 2006) (denying

motion to withdraw where “[a]llowing Plaintiff’s counsel to withdraw at this juncture would put

the Plaintiff in the difficult situation of unexpectedly having to stave off an imminent summary

judgment motion without the benefit of counsel who has represented her throughout this

matter.”). Permitting Plaintiff’s Counsel to withdraw at this juncture would be unfair to Plaintiff

and, by extension, Defendants and the Court. See Brown v. City of Fort Wayne, No. 1:09-CV-

150, 2011 WL 3423783, at *2 (N.D. Ind. Aug. 4, 2011) (noting that withdrawal leaves “[t]he

court and the opponent [with] the task of educating the pro se party about applicable law and

procedure, and often about the weaknesses in [her] case”).

       Finally, withdrawal is particularly unwarranted here as Plaintiff may struggle to obtain

new counsel in light of the unfavorable record Plaintiff’s Counsel have created to date: the Court

has already granted, in full, two omnibus motions to dismiss; granted a motion to compel that

revealed numerous allegations to be false; and entered and continued Defendants’ Motion for

Sanctions, Attorney’s Fees, and Costs (see Dkt. No. 127). This, in conjunction with the

deposition testimony identified in Defendants’ concurrently filed supplement to their sanctions

motion, would make any prospective new counsel question the value and validity of Plaintiff’s

claims. See Wachovia Sec., LLC v. NOLA, LLC, No. 05 C 7213, 2008 WL 11395778, at *7

(N.D. Ill. July 9, 2008) (denying motion to withdraw where the party’s “task of retaining

substitute counsel might prove to be difficult, as any subsequent lawyer would be taking the case


1
 Plaintiff’s Counsel failed to confirm, as requested, whether they had even spoken to Mr.
Bovinett since filing the Motion to Withdraw on April 9, 2019.


                                               -3-
   Case: 1:17-cv-06229 Document #: 130 Filed: 04/30/19 Page 4 of 6 PageID #:1190




simply to make a point, with little hope of payment”). This is especially true in that all that

remains to be litigated are Defendants’ requests for sanctions and fees, and summary

judgment/trial on a set, unfavorable factual record.

       In short, requiring Mr. Bovinett to proceed pro se or obtain new counsel at this late stage

of the case would prejudice not only Mr. Bovinett, but also Defendants and the Court. The

Motion to Withdraw should be denied.




                                                -4-
 Case: 1:17-cv-06229 Document #: 130 Filed: 04/30/19 Page 5 of 6 PageID #:1190



Dated: April 30, 2019                Respectfully submitted,

                                     By    /s/ Evan M. Rothstein
                                           Evan M. Rothstein
                                           Patrick B. Hall
                                           Alexandra D. Jones
                                           Arnold & Porter Kaye Scholer LLP
                                           370 Seventeenth Street, Suite 4400
                                           Denver, CO 80202-1370
                                           Telephone: +1 303.863.1000
                                           E-mail: Evan.Rothstein@arnoldporter.com
                                                   Patrick.Hall@arnoldporter.com
                                                   Alexa.Jones@arnoldporter.com

                                           Barry F. Irwin
                                           Christopher D Eggert
                                           Irwin IP LLC
                                           222 S. Riverside Plaza, Suite 2350
                                           Chicago, IL 60606
                                           Telephone: +1 312.667.6095
                                           E-mail: birwin@irwinip.com
                                                   ceggert@irwinip.com


                                           Counsel for HomeAdvisor, Inc. and ANGI
                                           Homeservices, Inc.




                                     -5-
   Case: 1:17-cv-06229 Document #: 130 Filed: 04/30/19 Page 6 of 6 PageID #:1190




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2019, the foregoing DEFENDANTS’ RESPONSE IN

OPPOSITION TO MOTION TO WITHDRAW AS COUNSEL was served via the Court’s

ECF system on the following:



                                Mark H. Barinholtz
                                Melinda H. Schramm
                                Mark H. Barinholtz, P.C.
                                55 West Monroe Street, Suite 3600
                                Chicago, IL 60603
                                E-mail: mark@mhbpc.com
                                        melinda@mhbpc.com
                                Counsel for Plaintiff


                                Mark E. Leipold
                                Karin O’Connell
                                Justin W. Hanson
                                Gould & Ratner LLP
                                222 North LaSalle Street
                                Suite 800
                                Chicago, IL 60601
                                E-mail: mleipold@gouldratner.com
                                        koconnell@gouldratner.com
                                        jwhanson@gouldratner.com
                                Counsel for Third-Party Defendants


                                                   /s/ Tanya Huffaker
                                                   Tanya Huffaker




                                             -6-
